PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WATFA et al.
Application No. 16/783,561
Filed: 6 Feb 2020
For: SYSTEM ENHANCEMENTS FOR ENABLING NON-3GPP OFFLOAD IN 3GPP
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed January 8, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of priority to the prior-filed provisional applications listed in the concurrently filed Application Data Sheet (ADS).

The petition under 37 CFR 1.78(c) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(a)(4).  In addition, the petition under 37 CFR 1.78(c) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119(c) and 37 CFR 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (1) above. 

With respect to (1): The reference in the ADS, filed January 8, 2021, is not acceptable.

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

 the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

The receipt mailed February 26, 2020 reveals the domestic benefit information of record. It states, in pertinent part, “Domestic Priority data as claimed by applicant – This application is a CON of 14/026,546 09/13/2013 PAT 10581813.” Any changes to the domestic priority data of record must be made in compliance with 37 CFR 1.76(c), relative to the information listed in the most recent filing receipt.  Therefore, all information pertaining to provisional Application No. 61/701,262, filed September 14, 2012 is information to be inserted and must be underlined, per 37 CFR 1.76(c)(2).  

There should be no strike-through information in the Domestic Benefit/National Stage Information section of the future filed ADS because there is no domestic benefit information of record that must be removed. Applicant is only adding a claim to the provisional application. 

Please note that any renewed petition will be filed after the February 24, 2022 Notice of Allowance was mailed. Because the renewed petition will be filed after allowance, entry of the future-filed benefit claim requires approval by the primary examiner.   See MPEP 714.16.  It 

Applicant is encouraged to file a renewed petition under 37 CFR 1.78(c) and an ADS (complying with the provisions 37 CFR 1.76(b)(5)) or a corrected WebADS, if applicable, containing a proper and underlined benefit claim.

Please keep in mind that the filing of any renewed petition will not impact the three month non-extendable period for reply set in the February 24, 2022 Notice of Allowance. To avoid abandonment, applicant must file an appropriate response to the Notice of Allowance by May 24, 2022
  
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
 
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET